ALPHA PRO TECH, Ltd. EXHIBIT 32.2 Alpha Pro Tech, Ltd. CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connectionwith the quarterly report of Alpha Pro Tech, Ltd. (the “Company”) on Form 10-Q for the quarter ended September 30, 2016, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Lloyd Hoffman, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The informationcontained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. DATE: November 3, 2016 BY: /s/Lloyd Hoffman Lloyd Hoffman Chief Executive Officer
